Dismissed and Memorandum Opinion filed May 4, 2006








Dismissed and Memorandum Opinion filed May 4, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00049-CR
____________
 
JAMAL Q.
HUMES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
268th District Court
Fort Bend
County, Texas
Trial Court Cause No. 41,566
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to aggravated robbery.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on
December 12, 2005, to confinement for thirteen years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a written notice of appeal on
January 12, 2006.[1]  We dismiss the appeal.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal, and that the defendant waived any right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 4, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Guzman. 
Do Not Publish C Tex. R. App. P. 47.2(b).




[1]  The notice of
appeal bears a file stamp date of January 12, 2006, thirty-one days after
sentencing, but it is unclear from the record whether the notice may have been
mailed timely.